internal_revenue_service number release date index number ----------------------------------------------- ----------------------- -------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication person to contact ----------------------------------------------------- - telephone number ------------------ refer reply to cc corp b06 plr-144944-06 date date legend taxpayer ----------------------------------------------------------------------------- ----------------------- ------------------ ----------------------- ---------------------- ---------------------- ----------------------- --------------------- ------------------------ ------------------- ------- ------- -------------- date date date date date date date year year state a dear --------------- this letter responds to your authorized representative’s letter dated september plr-144944-06 requesting a ruling concerning the federal_income_tax consequences of a consummated transaction additional information was submitted in letters dated date and date the information submitted for consideration is summarized below the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer is a privately held state a corporation taxpayer files its corporate federal_income_tax return on a calendar_year basis and is an accrual basis taxpayer taxpayer began incurring losses and generated a net_operating_loss carryforward in its tax_year ending year on date the taxpayer filed a voluntary petition in bankruptcy under chapter of the bankruptcy code on date the bankruptcy court confirmed the taxpayer’s plan_of_reorganization the reorganization qualified as a tax-free reorganization described in i r c sec_368 the reorganization of taxpayer entailed the issuance of new taxpayer common_stock to prior creditors of taxpayer in satisfaction of their claims effective on date taxpayer emerged from bankruptcy under the plan_of_reorganization which resulted in the cancellation of the existing common_stock of the taxpayer and the distribution of new common_stock of the taxpayer to creditors and to new investors of taxpayer on date investors contributed cash to taxpayer in exchange for voting preferred_stock of taxpayer on date and date the taxpayer obtained working_capital loans from stockholders and issued them promissory notes with convertible warrants none of the convertible warrants were ever exercised by the stockholders on date the taxpayer obtained additional working_capital loans from lenders as a condition of the bank to grant consent to these new working_capital loans date loans the principal_amount of the date notes were required to be converted to stock effective as of date the taxpayer is requesting a ruling be issued stating that the testing_period for determining whether a subsequent ownership_change has occurred begins on date the first day following the confirmation of the bankruptcy reorganization plan on date law plr-144944-06 sec_382 of the internal_revenue_code imposes a limitation on the utilization of net_operating_loss carryforwards against future taxable_income of any new_loss_corporation following the ownership_change sec_382 defines loss_corporation as a corporation entitled to use a net_operating_loss_carryover or having a net_operating_loss for the taxable_year in which the ownership_change occurs when a shift in ownership occurs the corporation is required to calculate the percentage of stock owned by any shareholder holding percent or more of the loss corporation’s stock after the transaction over the lowest percentage of stock owned by such shareholder at any time during the testing_period if all shareholder’s holding five percent or more of the loss corporation’s stock after the transaction have increased their percentage of stock owned by or more during the testing_period an ownership_change has occurred for purposes of determining whether a sec_382 limitation applies sec_382 generally the testing_period for determining whether an ownership_change has occurred is the three-year period ending on the day of any ownership shift involving a five_percent_shareholder sec_382 however there is an exception to the three-year period when there has been more than one ownership_change within the three-year period if there has been a recent ownership_change under sec_382 the testing_period for determining whether a second ownership_change has occurred does not begin before the first day following the change_date for such earlier change sec_382 the change_date is the date of the owner shift or the reorganization whichever is later sec_1_382-2t therefore there is to be no overlapping of testing periods the new testing_period begins on the day after the prior change_date sec_1_382-2t sec_382 provides an exception for limiting a net_operating_loss carry forward when a corporation is under the jurisdiction of the court in a title_11_or_similar_case for this exception to apply the pre-change shareholders and qualified creditors of the old_loss_corporation must meet the requirements of sec_1504 determined by substituting percent for percent each place it appears therefore the pre- change shareholders and qualified creditors must own at least of the total voting power and of the total value of the stock of the new_loss_corporation after the ownership_change sec_1_382-9 defines a qualified_creditor as a beneficial_owner of qualified indebtedness of a loss_corporation immediately before an ownership_change a qualified_creditor owns stock of the new_loss_corporation as a result of being a qualified_creditor only to the extent that the qualified_creditor receives stock in satisfaction of plr-144944-06 qualified indebtedness in a transaction ordered by the court or pursuant to a plan approved by the court in a title_11_or_similar_case sec_1_382-9 states that indebtedness is qualified if it has either been owned by the same beneficial_owner at least months before the date of the title filing or arose in the ordinary course of the trade_or_business of the loss_corporation and has always been owned by the same beneficial_owner however if another ownership_change occurs within the years immediately following the bankruptcy reorganization ownership_change the sec_382 limitation with respect to the second ownership_change is zero causing the loss_corporation to lose all of its net_operating_loss carryforwards sec_382 representations the taxpayer has made the following representations with respect to the consummated transaction taxpayer is a loss_corporation within the meaning of sec_382 of the internal_revenue_code on date the bankruptcy court confirmed the taxpayer’s plan_of_reorganization prior to the reorganization the creditors of the taxpayer did not own any of the stock of the taxpayer loss_corporation as a result of the reorganization the qualified creditors that became greater than shareholders as a result of the reorganization owned greater than of the total value of the stock of the new taxpayer loss_corporation taxpayer represents that the pre change shareholders and qualified creditors of the taxpayer old_loss_corporation own greater than of the total voting power and percent of the total value of the stock of the taxpayer new_loss_corporation taxpayer has analyzed and determined which creditors were qualified creditors of the taxpayer as defined by sec_1_382-9 qualified creditors received stock in satisfaction of qualified indebtedness as a result of the court approved plan_of_reorganization indebtedness was determined to be qualified indebtedness if it had either been owned by the same beneficial_owner at least months before the date of the title filing or arose in the ordinary course of business_of_the_taxpayer loss_corporation and has always been owned by the same beneficial_owner prior to the confirmation of the bankruptcy plan on date the taxpayer has not had an ownership_change as defined in sec_382 plr-144944-06 the taxpayer has filed its year federal_income_tax return and the statute_of_limitations for making an assessment of income_tax is open for that year the taxpayer had no warrants or options outstanding the day following the bankruptcy confirmation rulings based solely on the information submitted and the representations set forth above we rule as follows confirmation of the bankruptcy plan on date will result in an ownership_change of taxpayer pursuant to sec_382 because of a greater than percent change in the ownership of taxpayer stock by shareholders of taxpayer pursuant to sec_382 and sec_1_382-2t the testing_period for determining whether the lenders’ conversion of the date notes into stock of the taxpayer and the investors’ receipt on date of voting preferred_stock of taxpayer in exchange for cash constitutes a subsequent ownership_change of taxpayer begins on date the first day following the confirmation of the bankruptcy reorganization plan on date caveats no opinion is expressed about the tax treatment of this consummated transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or the effects resulting from the consummated transaction that are not specifically covered by the above ruling in particular no opinion is expressed regarding whether the lenders’ conversion of the date notes into stock of the taxpayer and the investors’ receipt on date of voting preferred_stock of taxpayer in exchange for cash subsequent to the confirmation of the bankruptcy reorganization plan constitutes an ownership_change of taxpayer within the meaning of sec_382 in addition no opinion is expressed whether taxpayer’s plan_of_reorganization qualifies as a tax-free reorganization pursuant to sec_368 furthermore we are expressing no opinion whether the exception provided in sec_382 was met with respect to the ownership_change occurring because of the bankruptcy court plan confirmation on date procedural statements plr-144944-06 this ruling letter is only directed to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent a copy of this ruling letter must be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the ruling letter in accordance with the power_of_attorney on file with this office the original letter is being sent to the taxpayer and a copy to the taxpayer’s authorized representative steven j hankin steven j hankin senior technician reviewer branch office of associate chief_counsel corporate sincerely
